Oockrill, C. J. It is urged that the Circuit Court failed ® to acquire jurisdiction in these cases because, first, the justice of the peace who rendered the judgments had no jurisdiction; and, second, the justice failed to note upon his record the grant of an appeal in either case.  l.Jmisdiet i o n o f justice of  It is a sufficient answer to the first objection to say, the records disclose that the actions were upon contracts in amounts within the justice’s jurisdiction, and that the parties appeared before him and submitted to a regular trial. This was all that was necessary to confer jurisdiction. As to the second point, it appears that an affidavit for appeal was made in each case on the day the judgments were rendered. The statute makes it explicit that an appeal shall not be dismissed for omissions or informalities in the justice’s docket. Mans. Rev. St., sec. • The counsel for the appellant says it was the duty of the court to send for the justice and have him amend his record or ascertain from him whether an appeal was actually granted or not. An appeal from a justice of peace is a matter of right, and all that is required of the party desiring to prosecute an appeal from a justice’s judgment is to file with him the affidavit required by the statute. If we should admit, however, the correctness of appellant’s position it would not relieve the situation. The judgments in the Circuit Court were by default. Motions to set them aside were made upon the grounds stated. The orders overruling them show that oral testimony was adduced upon the hearing of the motions. No bill of exceptions was taken, and the presumption must be indulged that the supposed defect was cured by the proper proof at the hearing.  2. Appeal tice'peleé,   3. Ruling eeptiSns!*’  Our attention is called to the fact that there were other grounds alleged in the motions to set aside the judgments, and that proof was taken to sustain at least one of them. Rut the appellant has not seen fit to bring either the motion or the proof upon the record by bill of exceptions, and there is no other question before us. Affirm.